Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

KAREN MANERI : CIVIL ACTION
Plaintiff : No. 2:17-cv-03881
v. :
STARBUCKS CORPORATION
Defendant

REPLY OF PLAINTIFF, KAREN MANERI TO THE MOTION FOR SUMMARY

 

JUDGMENT OF DEFENDANT, STARBUCKS CORPORATION

 

Plaintiff, Karen Maneri, by and through counsel, Christian Hoey, Esquire files the within

Reply to the Defendant, Starbucks Corporation’s Motion for Summary Judgment and in support

thereof, avers as follows:

L

1.

PROCEDURAL HISTORY

Admitted. Plaintiff initiated the within action by Complaint on or about August 9, 2017. (A
true and correct copy of Plaintiff's Complaint is attached hereto as Exhibit “A”).
Admitted. By way of further answer, without waiving the foregoing, the parties consented
to proceed before a United States Magistrate Judge and approval of same was signed by the
Honorable Berle M. Schiller on May 13, 2019. (Please see Consent to Proceed Before a
United States Magistrate Judge attached hereto as Exhibit “B”).

Denied as stated. It is admitted only that the Defendant filed an Answer with Affirmative
Defenses on or about September 27, 2017.

Denied as stated. It is admitted only that discovery is complete and the Defendant has filed

a Motion for Summary Judgment within the time allotted by the Court.
Il.

7-10.

Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 2 of 19

Denied as stated. It is not possible to file a Motion for Summary Judgment and a “Daubert”
Motion “in conjunction”. To the extent that the Defendant relies upon a ruling by this Court
on its Daubert Motion seeking to preclude Plaintiff's liability expert, Jeffrey C. Lolli, Ed. D.,
said position is misplaced and inconsistent with the Rules of Civil Procedure which govern
a Motion for Summary Judgment. (F.R.C.P. 56). On the Motion for Summary Judgment,
the Court must determine whether the evidence shows that “there is no genuine issue as to
any material fact” and that the moving party is entitled to judgment as a matter of law.
Abraham vs. Raso, 183 F.3d 279 (3d Cir. 1999). This Honorable Court must view the facts

of this matter in a light most favorable to the non-moving party - the Plaintiff. Acumed, LLC

 

vs. Advanced Surgical Services, Inc., 561 F.3d 199 (3d Cir. 2009). In the instant matter, the
Defendant seems to hinge its Motion for Summary Judgment upon this Court’s exclusion of
Plaintiff’s liability expert, Jeffrey C. Lolli, Ed. D. Said request is in consistent with the
Federal Rules of Civil Procedure, in particular F.R.C.P. 56 which has no “contingency”
language within it. It remains the moving party’s burden to establish that no genuine issues
of material fact exist and that it is entitled to judgment as a matter of law. At this stage of
the litigation, this Court has not excluded any opinions of Mr. Lolli and therefore, the
Defendant must be precluded from arguing a contingent theory of summary judgment that
does not exist in the Rules of Civil Procedure or within the case before the Court.

Denied. Please answer to Paragraph Five (5) incorporated herein in its entirety.
STATEMENT OF FACTS

A. COMPLAINT

Denied. The allegations in Plaintiff's Complaint are in writing, speak for themselves and are
incorporated herein their entirety by way of incorporation of Exhibit “A” in its entirety into

2
11.

12.

Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 3 of 19

the within pleading. To the extent that Paragraphs Seven (7) through Ten (10) of the
Defendant’s Motion for Summary Judgment are inconsistent with Plaintiff s Complaint, they
are specifically denied and at issue. By way of further answer, without waiving the
foregoing, Plaintiff alleges that she sustained severe third degree burns as a result of the
Defendant’s failure to affix a lid upon the tea product purchased by Plaintiff at the Starbucks
location at 851 W. Lancaster Avenue in Devon, Pennsylvania on or about January 8, 2017.
Further, Plaintiff alleges that the contents of the cup was extremely hot, dangerous and
presented a grave risk to the well-being of Plaintiff which manifested in the third degree
burns sustained on Plaintiff's leg once the contents of the cup spilled as a direct and
proximate result of the negligent placement of the lid on the “double cup” presented to
Plaintiff. Finally, Plaintiff complains that the employees at the Devon, Pennsylvania
Starbucks violated their own standard operating procedures by “doubling” the cup which
prevented the lid from being properly affixed which in turn caused same to come free from
the cup and spill the contents of the tea drink onto Plaintiff's leg. Plaintiff's complaint
asserts five (5) independent causes of action: vicarious liability, negligence, products
liability, breach of warranty of merchant ability and countability and breach of warranty of
fitness for a particular purpose. (Please see Plaintiff's Complaint as Exhibit “A” attached
hereto and incorporated herein).

B. EXPERT REPORT - JEFFREY LOLLI, Ed.D.

Admitted. A true and correct copy of the expert report of Jeffrey Lolli, Ed.D. is attached
hereto as Exhibit “C”. Further, a true and correct copy of Dr. Lolli’s curriculum vitae is
attached hereto as Exhibit “D”.

Denied. The averments contained in the Defendant’s Motion at Paragraph Twelve (12) are
specifically denied. By way of further answer, without waiving the foregoing, the entirety

of the Dr. Lolli report, Exhibit “C’, is incorporated herein by reference. Dr. Lolli expresses
13.

Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 4 of 19
multiple opinions concerning the deviations of the duty of care perpetrated by the Starbucks
Defendant. They are set forth below:

1, The contents of Plaintiff's tea drink exceeded acceptable temperatures and the
temperatures established in the various Starbucks Standard Operating Procedures and
Manuals;

2. The Starbucks employees breached their own standard operating procedures by
doubling Plaintiff's cups in an effort to reduce heat exposure to the Plaintiff which
in turn, caused a disruption in the ability to properly seal the drink with a lid;

3. The Starbucks Defendant and its employees violated their own standard operating
procedures and operations manuals by failing to properly record and process Ms.
Maneri’s serious complaints which were raised, in-person, at the Devon Starbucks
location by the Plaintiff herself shortly after sustaining severe third degree burns;

4, The Starbucks employees negligently fitted Ms. Maneri’s tea drink with a lid which
was never properly secured until it finally displaced at the home of Plaintiff, just five
(5) minutes after she departed the drive-thru window at the Devon, Pennsylvania
Starbucks location. (Please see Exhibit “C” at pp. 8-9).

In summary, it is Dr. Lolli’s opinion, within a reasonable degree of professional certainty,

that serving Ms. Maneri’s tea drink in a double cup, with an inappropriately fastened lid, at

an extreme temperature which required double cupping, violated Starbucks duty of care to

present a safe and secure product to Plaintiff on January 8, 2017.

Denied. It is denied that Dr. Lolli is unqualified to express the opinions within his report.

Attached hereto as Exhibit “D” is the curriculum vitae of Dr. Lolli. In the sixteen (16) page

professional resume, Dr. Lolli outlines his extensive food and beverage professional

employment experience, his extensive refereed pages, presentations and conference

experience, as well as his extensive academic experience. Importantly, for purposes of the
Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 5 of 19

within Motion for Summary Judgment, this Honorable Court must receive Dr. Lolli’s
uncontroverted opinions as fact. It should be noted that at no time during the course of the
litigation, and within the Court ordered case calendar did the Defendant produce a liability
report defending the actions of its employees. As such, Dr. Lolli’s expert opinions are the
only duty of care opinions rendered within the instant matter. The Defendant does nothing
to refute Dr. Lolli’s opinions in the within Motion for Summary Judgment and relies, in the
alternative, upon a “contingency” argument that would require this Court to exclude, entirely,
the opinions of Dr. Lolli in the hopes that the Defendant’s Motion for Summary Judgment
would therefore be granted. As noted above, there are no rules for such a contingency within
the Federal Rules of Civil Procedure, in particular, F.R.C.P. 56.
C. DEPOSITION TESTIMONY OF PLAINTIFF, KAREN MANERI

14. Denied. It is specifically denied that Plaintiff expected her tea to be extremely hot and
dangerous. To the contrary, Ms. Maneri offered the following testimony regarding the
Devon, Starbucks serving her a drink in an extremely hot and dangerous condition:

All right. Had you ever complained before to Starbucks that the tea was too hot?

Not to - - to Starbucks, but I’ve complained the tea has been too hot.

Who have you complained to?

Myself, or you know, whoever I was with.

And how often does that happen?
I think their tea is always too hot.

rOrOPr”

(Please see deposition transcript of Karen Maneri attached hereto as Exhibit “E” at p. 22).
Additionally, Ms. Maneri offered the following testimony regarding the dangerous manner
in which Starbucks serves their tea product:
Q: We’ ve already agreed, ma’am, that before this accident you felt the tea at Starbucks
was too hot?
A: Not every time. Probably occasionally. I don’t honestly remember when - - times
when the tea was hot - - was too hot. I don’t know too hot - - it’s hot tea, it’s going

to be hot, so...

(Please see deposition transcript of Karen Maneri attached hereto as Exhibit “E” at pp. 23-24).
Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 6 of 19

Indeed, Ms. Maneri testified on at least two (2) occasions that she received tea products from

the Devon, Starbucks that were just too hot. Importantly, Devon employee, Bryn Karr testified that

she was unaware of when the Bunn Unit (machine that dispense hot water for tea) was last

calibrated, nor did she know of any protocol for periodic tests of the water temperature or ongoing

preventative maintenance of the Bunn Unit to ensure it was properly calibrated so as to avoid heating

water for tea beyond acceptable temperatures. (Please see Exhibit “F” - Karr deposition transcript

at pp. 25-33). It should be noted, that Ms. Karr was produced for deposition as a corporate designee.

As such, Starbucks is bound to the deposition testimony of Ms. Karr at trial.

15.

16.

17.

18.

Denied. The photographs attached to Movant’s Motion for Summary Judgment at Exhibit
“F” demonstrate that the warning on the drink lid stated the following:

“CAUTION CONTENTS HOT”.

The second photograph depicts the warning contained at the bottom of the cup which was
obscured by a label placed on the cup by the Starbucks employee. Nevertheless, Starbucks
is not exonerated by placing warnings on its cups. As noted above, Starbucks was unable
to provide any calibration documents or evidence through its corporate designee. As such,
the Starbucks Defendant is unable to represent to the Court that the contents of Plaintiff's tea
was not overheated and provided to Plaintiff in a dangerous condition.

Admitted.

Denied. The warning contained in Movant’s Exhibit “E” is obscured by a sticker placed on
the cup by the Starbucks employee.

Denied. It is specifically denied that Ms. Maneri had “very little recollection of the
particulars” pertaining to the purchase and handling of her cup of tea by and between herself
and the Starbucks employees on January 8, 2017. To the contrary, she offered the following

testimony:
Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 7 of 19

Q: Okay. I'd like you to walk me through your recollection of your purchase of your
tea from the time you ordered it to the time that you drive out of the lot.
A: Okay. It’s a drive-thru. So I ordered, my recollection, paid for it with my debit card,
he handed me the tea, and immediately put it in my cup holder. That’s it - - that’s all.
(Please see deposition transcript of Karen Maneri attached hereto as Exhibit “E” at p. 29).
Additionally, Ms. Maneri was able to identify how she paid for the tea, how she pulled up
to the drive-thru window, the gender and race of the Starbucks employee who handed her the drink
and the manner of exchange of the drink by and between herself and the Starbucks employee.
(Please see Exhibit “E” at pp. 28-31). As for how she received the cup and where she placed her

drink, Ms. Maneri offered the following testimony:

Q: And do you remember placing the cup in the cup holder that day?
A: I did put the cup in the cup holder that day.

(Please see deposition transcript of Karen Maneri attached hereto as Exhibit “E” at p. 36).

19-26. Denied as stated. The testimony of Plaintiff as captured in Paragraphs Nineteen (19) through
Twenty-six (26) of the Defendant’s Motion for Summary Judgment are likewise contained
within the deposition transcript of Karen Maneri attached hereto as Exhibit “E” and
incorporated herein in its entirety. To the extent that the averments differ from, vary from
or are contrary to said averments, they are specifically denied.

27. Denied. It is specifically denied that Plaintiff has no facts to support her claim that the
failure of the lid to remain in place was the result of the actions or omissions of Starbucks
and its employees. To the contrary, attached hereto as Exhibit “C” is the expert report of
Jeffrey Lolli, Ed.D. which is incorporated in its entirety herein. Moreover, Plaintiffadvanced
several theories of negligence pertaining to the conduct of the Starbucks employees. First,
Plaintiff argues that the contents of the tea product was too hot and produced to Plaintiff in
a dangerous condition. In support of said claim, this Honorable Court is directed to the

deposition testimony of Starbucks corporate designee, Bryn Karr who testified as follows:
Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 8 of 19

POP OPFPAPFOS ©

Are the machines calibrated - - are these machines that warm the water for tea
products calibrated to reach a particular temperature?

They are preset to reach 200 degrees.

Who presets those?

The company, when opening the store.

The company Starbucks or the company Bunn?

I’m not sure. I believe it’s a Starbucks standard.

All right. And do you know when it was that the machine that was used to heat the
water in this case was last calibrated?

I do not.

Do you know if it was functioning normally that day?

I do not.

(Please see deposition transcript of Bryn Karr attached hereto as Exhibit “F” at pp. 28-29).

Additionally, this Honorable Court is referred to the testimony of Ms. Maneri where she

testified that on many prior occasions, she received tea from the Devon, Starbucks which was too

hot, and in her opinion not safe for consumption. She offered the following testimony:

POPOPA

All right. Had you ever complained before to Starbucks that the tea was too hot?
Not to - - to Starbucks, but I’ve complained the tea has been too hot.

Who have you complained to?

Myself, or you know, whoever I was with.

And how often does that happen?

I think their tea is always too hot.

(Please see deposition transcript of Karen Maneri attached hereto as Exhibit “E” at p. 22).

Additionally, Ms. Maneri offered the following testimony regarding the dangerous manner

in which Starbucks serves their tea product:

Q:

A:

We’ve already agreed, ma’am, that before this accident you felt the tea at Starbucks
was too hot?

Not every time. Probably occasionally. I don’t honestly remember when - - times
when the tea was hot - - was too hot. I don’t know too hot - - it’s hot tea, it’s going
to be hot, so...

(Please see deposition transcript of Karen Maneri attached hereto as Exhibit “E” at pp. 23-24).

Finally, this Court is respectfully directed to the photographs of Ms. Maneri’s third degree

burns which are attached hereto as Exhibit “G”. The demonstrable evidence of the intensity of the

heat of Ms. Maneri’s tea product is quite evident in the photographs of her third degree burns.
Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 9 of 19

In addition to the extreme and dangerous heat of the Starbucks product, Plaintiff next avers
that the Defendant’s employees violated their own standard operating procedures when they used
a “double cup” to house the contents of Ms. Maneri’s tea drink. Attached hereto as Exhibit “H” is
the Starbucks Policy specifically instructing Starbucks employees not to “double cup” a Venti drink.
(Please see Exhibit “H”). Ironically, the Starbucks employees testified that in addition to affixing
a cardboard sleeve on tea products, they, at the Devon, Pennsylvania, Starbucks likewise “double
cup” the Venti product because the tea is too hot. Corporate designee, Karr offered the following
testimony:

Q: What is the purpose of double cupping a Venti cup?

A: There could be multiple purposes. As far as the barista is concerned, some see it as
an extra layer of protection against the heat. . .

(Please see deposition transcript of Bryn Karr attached hereto as Exhibit “F” at pp. 22-23).
Ms. Karr offered the following testimony regarding Starbucks policy for “double cupping”
Venti cups:

Q: Okay. Now, with respect to the two cups, is there a written policy and procedure
regarding the use of two cups?

A: There is. It states that they should not be used for anything other than short cups,
which sleeves do not fit on; however, we see as it an extra layer of protection
occasionally, and its not specifically forbidden.

(Please see deposition transcript of Bryn Karr attached hereto as Exhibit “F” at p. 12).
Devon, Pennsylvania Starbucks employee, Andrew Reusche offered the following testimony
regarding the use of “double cups” and cardboard sleeves for Venti tea drinks as follows:
Hot water and tea products require double cupping; is that your understanding?
Well, specifically teacups.
Okay. So if it’s a hot tea drink, its your understanding that the policy at Starbucks
is to require double cupping and a sleeve; is that right?
That is how I was trained.
Why is that the policy, if you know?
It is my belief that it is to further insolate the drink.
To prevent the hand from being burned by the cup?
Through the cup.

Okay. Is it your understanding that by providing a double cup and a sleeve, that will
minimize the heat that is transferred from the - -

QDPOPOe OFA
Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 10 of 19

A: Yes. Sorry.

Q: Minimize the heat that’s transferred from the internal cup to the hand holding the

drink?

A: Yes.

(Please see deposition transcript of Andrew Reusche attached hereto as Exhibit “T” at pp. 16-17).

The above testimony is important for two (2) reasons: first, the Starbucks employees
routinely violate the standard operating procedures which forbid double cupping the Venti drink;
second, the admission of the Starbucks employees regarding the extreme heat of their tea drinks
which requires pouring the tea into a single cup, putting that single cup into another single cup
(“double-cupping”) and the affixing a cardboard sleeve to the outside of the drink. By their own
admissions, they violate their own standard operating procedures to accommodate the extremely hot
and dangerous drinks they provide the customers just like Ms. Maneri.

Finally, a review of Dr. Lolli’s report indicates that the “double-cupping” in combination
with the negligent placement of the lid by the Starbucks employee, caused the lid to free itself from
the cup, spilling the extremely hot contents of the tea drink onto the leg of Ms. Maneri. (Please see
expert report of Dr. Lolli attached hereto as Exhibit “C” at pp. 7-9).

As such, the suggestion that Plaintiff “has not facts to support her claim that the subject
incident occurred at a result of the acts or omissions of any Starbucks store partner” is misplaced,
unfounded and certainly not supported by the relevant facts, deposition testimony, corporate designee
deposition testimony, written policies of Starbucks and the expert report of Jeffrey Lolli, Ed.D.
Il. SUMMARY JUDGMENT STANDARD
28-31. Summary Judgment is warranted when the Movant establishes that there is no genuine issue

of material fact and the Movant is entitled to judgment as a matter of law. F.R.C.P. 56;

Schaar vs. Lehigh Valley Health Services, Inc., 598 F3d 156 (3d Cir. 2010). A fact is

“material” under F.R.C.P. 56 if it’s existence or non-existence might impact the outcome of

the suit under the applicable substantive law. Santini vs. Fuentes, 795 F.3d 410 (3d Cir.

10
IV.

32-33.

34.

Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 11 of 19
2015). A dispute over a material fact is “genuine” if a reasonable jury could return a verdict

for the non-moving party. Santini, 795 F.3d 410 (3d Cir. 2015) quoting Anderson vs. Liberty

 

Lobby, Inc., 477 U.S. 242 (1986).
The moving party bears the initial burden to identify “specific portions” of the record that

establish the absence of a genuine issue of material fact. Santini, 795 F.3d at 416, citing,

 

Celotek Corp. vs. Catrett, 477 U.S. 317 (1986). If, and only if, the moving party satisfies its
burden, the burden then shifts to the non-moving party to go beyond the pleadings and come
forward with specific facts showing that there is a genuine issue for trial. Matsushita

Electric Industries, Co. vs. Zenith Radio Corp., 475 U.S. 574 (1986); See also, F.R.C.P. 56

 

(e). The facts must be viewed in a light most favorable to the non-moving party and where

there is doubt, entry of an order in favor of the non-moving party is warranted. Acumed, LLC

 

vs. Advances Surgical Services, Inc., 561 F. 3d 199 (3d Cir. 2009), Lexington Insurance
Company vs. Western Pa. Hospital, 423 F. 3d 318 (3d Cir. 2005).

LEGAL ARGUMENT

Denied as stated. It specifically denied that Plaintiff requires expert testimony to establish
that the Defendant’s employees failed to properly affix the lid on Plaintiff's cup, causing
same to dispense of its contents onto the leg of Plaintiff. To the contrary, the conduct, or
lack thereof, of the Starbucks employees is so obvious that expert testimony is not required
to assist the fact finder as it pertains to the negligent placement of the lid on Plaintiff's cup.
To the extent that expert testimony is required to establish the excessive and dangerous
temperature of the tea product, the standards of Starbucks precluding “double-cupping” and
how that “double-cupping” would effect the placement of the lid on the Maneri drink,
Plaintiff has produced the expert report of Jeffrey Lolli, Ed.D. (Exhibit “C”).

Plaintiff withdrawals Count Three (3) - Product Liability and therefore Paragraph Thirty-four

(34) is moot.

11
35.

36.

37.

38.

39.

Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 12 of 19
It is admitted only that the Defendant has filed a “Daubert Motion” seeking to preclude
Jeffrey Lolli, Ed.D. It is specifically denied that Dr. Lolli lacks the expertise and
qualifications to express opinions regarding industry standards and opinions related to the
negligence of the Starbucks employees. Attached hereto as Exhibit “D” is the curriculum
vitae of Dr. Lolli which reflects his vast industry experience, qualifications, expertise which
all support his ability to render opinions to jury in this matter.
Denied. Again, this Defendant makes it Motion for Summary Judgment “contingent” upon
the expert testimony of Dr. Lolli. No such “contingency” language exists in F.R.C.P. 56.
To the contrary, this Court must accept as true, all uncontroverted facts and opinions as true
on behalf of the non-moving party. Importantly, this Court should not the failure of the
Defendant to describe, in any regard, those facts and opinions that it believes Dr. Lolli cannot
render to the jury. Dr. Lolli renders many opinions critical of the Starbucks Defendant, its
employees and their combined failure to follow their own policies and procedures which
caused the accident to occur in the first place. Bald assertions of Dr. Lolli’s “lack of
qualifications” do not suffice, nor does Rule 56 permit contingency arguments to be made
in support of amovant’s Motion for Summary Judgment. As such, the Motion for Summary
Judgment must be denied.
Denied at stated. There most certainly is a basis for recovery under a theory of vicarious
liability against Starbucks in that Plaintiff establishes through its expert report and discovery
produced to date, that the moving Defendant committed a tortious act or omission which
resulted in Plaintiff's injuries. (Please see expert report of Dr. Lolli attached hereto as
Exhibit “C” along with the deposition testimony of Starbucks corporate designee, Bryn Karr
as Exhibit “F” and Andrew Reusche Exhibit “T’, set forth above).
Admitted.

Admitted.

12
40.

41.

Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 13 of 19

Denied. The averments contained in the Defendant’s Motion at Paragraph Forty (40) are

specifically denied. By way of further answer, without waiving the foregoing, the entirety

of the Dr. Lolli report, Exhibit “C”, is incorporated herein by reference. Dr. Lolli expresses

multiple opinions concerning the deviations of the duty of care perpetrated by the Starbucks

Defendant. They are set forth below:

1.

The contents of Plaintiff's tea drink exceeded acceptable temperatures and the
temperatures established in the various Starbucks Standard Operating Procedures and
Manuals;

The Starbucks employees breached their own standard operating procedures by
doubling Plaintiff's cups in an effort to reduce heat exposure to the Plaintiff which
in turn, caused a disruption in the ability to properly seal the drink with a lid;

The Starbucks Defendant and its employees violated their own standard operating
procedures and operations manuals by failing to properly record and process Ms.
Maneri’s serious complaints which were raised, in-person, at the Devon Starbucks
location by the Plaintiff herself shortly after sustaining severe third degree burns;
The Starbucks employees negligently fitted Ms. Maneri’s tea drink with a lid which
was never properly secured until it finally displaced at the home of Plaintiff, just five
(5) minutes after she departed the drive-thru window at the Devon, Pennsylvania

Starbucks location. (Please see Exhibit “C” at pp. 8-9).

In summary, it is Dr. Lolli’s opinion, within a reasonable degree of professional certainty,

that serving Ms. Maneri’s tea drink in a double cup, with an inappropriately fastened lid, at

an extreme temperature which required double cupping, violated Starbucks duty of care to

present a safe and secure product to Plaintiff on January 8, 2017.

Denied.

1.

Plaintiff's excessive heat theory is a viable theory of recovery.

13
42.

43.

Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 14 of 19
1. EXCESSIVE HEAT OF DRINK CAUSED INJURY
Denied as stated. It is admitted only that one (1) of Dr. Lolli’s theories regarding the
negligent conduct of Starbucks and its employees, relates to claim that the tea served to Ms.
Maneri was excessive hot and dangerous. (Please see Exhibit “C” at pp. 6-9).
Denied as stated. Dr. Lolli cites the Starbucks Teavana Tea Manual at page sixteen (16)
which indicates that temperature dispensed from the heating unit is approximately 190
degrees to 200 degrees Fahrenheit. (Please see Teavana Manual attached hereto as Exhibit
“J” at p. 16). He also cites the deposition testimony of Starbucks corporate designee, Bryn
Karr who indicated that the boiler at the Devon, Starbucks is programed to heat water to 200
degrees Fahrenheit. Importantly, as set forth above, and incorporated herein, corporate
designee Karr testified that she does not know when the boiler machine was last calibrated
and wether or not said device producing water at pre-calibrated temperatures at the time of
the Maneri incident. More importantly, the testimony of Mr. Reusche set forth above,
indicates that Starbucks employees were well aware of the extreme heat of Devon, Starbucks
tea products and decided to, in violation of Starbucks policies, to double-cup Venti tea drinks
and include a cardboard sleeve because of the extreme heat. That testimony was likewise
corroborated by a Starbucks employee, Idunn Gisladottir which is attached hereto as Exhibit
“K”, Ms. Gisladottir testified as follows:
Okay. All right. Do you understand Starbucks to have a policy regarding double
A: When I was trained, I was verbally told that we were supposed to double cup
anything with hot water, most importantly teas and also short cups, because the
sleeves cannot fit on them.

Q: Okay. Why were you that double cupping was necessary for hot drinks?
A: Because of the water that comes our of the boiler.

(Please see deposition transcript of Idunn Gisladottir attached hereto as Exhibit “K” at p. 10).

Additionally, Ms. Gisladottir testified as follows:

Q: Okay. So Amber trained you that any hot drink would require a double cup, and the

14
Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 15 of 19

reason was because of the water that came out of the boiler?
A: Yes.

(Please see deposition transcript of Idunn Gisladottir attached hereto as Exhibit “K” at p. 11).

Of course, the testimony of Ms. Maneri, set forth above, is incorporated herein in its entirety.

Notably, Ms. Maneri testified that she, on several occasions, received tea from the Devon, Starbucks

which was extremely hot and in her mind, dangerous to drink at that temperature. (Please see

Plaintiff's answer to Paragraph Fourteen (14) set forth above).

44,

45-46.

47.

48.

Denied.

Denied. It is specifically denied that Dr. Lolli does not cite to industry standards in this
report. To the contrary, this Court is respectfully directed to page six (6) - seven (7) of Dr.
Lolli’s report attached hereto as Exhibit “C’”). Within those pages, Dr. Lolli certainly
reviews industry standards, product standards and burn foundation standards. The
Defendants averments to the contrary are simply wrong. Moreover, the Defendant seems to
create a legal standard for expert testimony in that the Defendant suggests to the Court,
without any substantiation, that an expert must identify “industry standards” in order to
establish a breach of the duty of care. No such evidentiary standard exists and the Defendant
has cited no support for its averment that said requirement is necessary.

Denied. The Defendant references “numerous legal decisions throughout the country”
without citing this Court to same. As such, Plaintiff can neither admit, nor deny said
averments.

Denied as stated. The holding in Huppe, is in writing and speaks for itself. Importantly, the
Huppe Court did not conclude that hot coffee, in and of itself is not actionable should it cause
injury. To the contrary, the Huppe Court looked for evidentiary facts which establish that
the coffee served by the Defendant in Huppe was defective or unreasonably dangerous by

virtue of being hotter than it should have been. In the instant matter, Plaintiff offers this

15
49.

50.

Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 16 of 19

Court the testimony of Ms. Maneri wherein she testified that on several occasions, she has
received extremely hot beverages from the Devon Starbucks which she considered dangerous
and not readily consumable. Moreover, this Court is directed to the deposition testimony of
Starbucks corporate designee, Bryn Karr who testified that she has no idea when the water
boiler was last calibrated or if it in fact was calibrated correctly. Finally, this Court is
respectfully directed to the photographs attached hereto as Exhibit “G” which demonstrate
the presence of third degree burns on the leg of Ms. Maneri. The objective evidence is
indisputable. The tea drink which spilled upon Ms. Maneri’s leg was extremely hot,
dangerous and caused serious bodily injury to Ms. Maneri. That tea product, purchased at
the Devon Starbucks, was similar in feel and temperature to those cups of tea purchased by
Ms. Maneri on prior occasions which she deemed to dangerous to drink. Finally, this Court
is directed to the incontroverted testimony of three (3) Starbucks employees (set forth above)
who each testified that their tea products were so hot, that they had to violate their own
standard operating procedures and serve them in double cups with a cardboard sleeve
attached thereto. Such an necessity is direct evidence that the Starbucks employees were
serving excessively hot drinks, knew it, and sought to protect their patrons by violating their
own policies and using “double cups” to prevent purchasers such as Ms. Maneri from being
burned by the contents. Clearly, the Huppe Court would have no difficulty denying the
Defendant’s Motion for Summary Judgment and leaving for the jury the question of whether
or not tea water in Ms. Maneri’s J anuary 8, 2017 drink was indeed excessively overheated,
dangerous for consumption and presented to Ms. Maneri in violation of Starbucks duty of
care to provide a safe and consumable product.

Denied. Please see Plaintiff answer to Paragraph Forty-eight (48) set forth above.

Denied. Please see Plaintiff's answer to Paragraph Fourteen (14) set forth above.

16
51,

52.

53.

54.

55.

56.

57-60.

Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 17 of 19

Denied. Please see Plaintiff's answer to Paragraph Forty-eight (48), the expert report of Dr.
Lolli and the deposition testimony of Ms. Reusche, Ms. Gisladottir and Ms. Karr set forth
herein.

Denied. Please see Plaintiff's answer to Paragraph Forty-eight (48) set forth above.
Denied. It is respectfully requested this Honorable Court deny the Defendant’s Motion to
Dismiss Plaintiffs Complaint as it relates to the excessive temperature of Ms. Maneri’s tea
drink.

2. Double cupping caused Plaintiff's injuries.

Admitted.

Denied. Please see the curriculum vitae of Dr. Lolli attached hereto as Exhibit “D”. Noted
therein is Dr. Lolli’s extensive experience in the hospitality industry, and particular, the food
and beverage industry.

Denied. Dr. Lolli’s opinions are not just “his own”. Rather, Dr. Lolli cites to Starbucks own
standard operating procedures and manual which expressly forbid, “double cupping” a Venti
tea drink.

Denied. In these particular paragraphs, the Defendant again raises a Daubert Motion within
his Motion for Summary Judgment. The Defendant produced no liability report defending
the actions and inactions of the Starbucks employees. Therefore, the Plaintiff's report is now
uncontroverted and must be accepted as true in the context of a Motion for Summary
Judgment. The Defendant may not make “contingent” arguments within a Motion for
Summary Judgment. Rather, the Defendant is required to cite this Court to any necessary
facts or Plaintiff's failure to produce facts and expert opinions in support of its Motion for
Summary Judgment. In this case, the Defendant simply attacks the well reasoned and well

supported opinions of Dr. Lolli without producing its own experts to refuse same.

17
Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 18 of 19
3. PRODUCT LIABILITY CLAIM - WITHDRAWN
61-71. Plaintiff withdrawals her product liability claim.
4, BREACH OF WARRANTY OF MERCHANTABILITY
72. Admitted.
73-78. Denied. Ifa seller is a merchant for goods of a particular kind, implied in every contract for
sale is a warranty that the goods;
will pass without objection in the trade under the contract description;
and the case of fungible goods, are of fair average quality within the description;
are fit for the ordinary purposes for which such goods are used;
run, within the variations permitted in the agreement, of even kind, quality; and
quantity within each unit and among all units involved;

are adequately contained, packaged and labeled as the agreement may require; and
6. conform to the promises or affirmations of fact contained on label, if any.

PYNS

wm

13 Pa. C.S. §2314

In Pennsylvania, an injured party suing a merchant in negligence must prove that the product
received was defective, that the defect proximately caused the harm and that the Defendant failed
to exercise due care in producing or supplying the product to Plaintiff. Dambacher vs. Mallis, 485
A.2d 408 (Pa. Super. 1984). In a strict liability action, Plaintiff need only prove that the product was
defective and that defect caused the injury. Shirk vs. Daisy Heddon, 450 A.2d 615 (Pa. 1982). When
the Plaintiff's cause of action is breach of the implied warranty of merchantability, the elements of

liability are similar to a strict liability action. Gumbs vs. International Harvester, Inc., 718 F.2d 88

 

(3d. Cir. 1983).

In the instant matter, Plaintiff produced the following evidence in support of her argument
that the Starbucks Defendant produced to her a defective and dangerous product - excessively
overheated tea - which spilled onto her leg and caused severe third degree burns as noted in Exhibit
“G”, That evidence includes the deposition testimony of Starbucks employees, Karr, Reusche and
Gisladottir who each testified that they Starbucks employees were well aware of the excessive heat

of their product and often times compensated for same by serving tea products in double cups with

18
Case 2:17-cv-03881-JPH Document 27 Filed 09/24/19 Page 19 of 19

sleeves on top of same. Moreover, corporate designee, Ms. Karr testified that she had no idea when
the tea boiler was last calibrated and whether or not it was producing tea water which conformed to
Starbucks policies and calibration assignments. Finally, the burns sustained by Ms. Maneri are
demonstrative of a severe injury caused only by excessively overheated tea water. In support of said
position, Plaintiff produced the medical expert report of Carl H. Manstein, M.D. (Please see Exhibit
“L”), Therein, Dr. Manstein relates all of Ms. Maneri’s severe burns to the dangerously overheated
tea water. As such, Plaintiff respectfully requests this Honorable Court deny the Defendant’s Motion
as it pertains to Count IV of her Complaint.

E. PARTICULAR PURPOSE
79. Admitted.
80-89. Plaintiff withdrawals Count V of her Complaint.
WHEREFORE, Plaintiff respectfully requests this Honorable Court deny the Motion for Summary
Judgment of Defendant, Starbucks Corporation.

Respectfully Submitted:

ae AC LAA

CHRISTIAN J. HOEY, ESQUIRE
Attorney for Plaintiff,
Karen Maneri

 

19
